437 F.2d 1207
SOUTH CENTRAL BELL TELEPHONE COMPANY, Plaintiff-Appellee,v.CONSTANT, INC., and the Succession of John D. Constant, Sr.,Defendants-Appellants.No. 30759 Summary Calendar.** Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 8, 1971. Rehearing Denied March 19, 1971.

Clint L. Pierson, Baton Rouge, La., for defendants-appellants.
Victor A. Sachse, Fernando J. Freyre, Breazeale, Sachse & Wilson, Baton Rouge, La., for plaintiff-appellee.
Appeal from the United States for the Eastern District of Louisiana, E. Gordon West, Judge, 304 F. Supp. 732.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966